DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a non-final Office Action on the merits. Claims 1-7 are currently pending and are addressed below.

Priority
Acknowledgment is made of applicant's claim priority for JP foreign application 2020-027464, filed on 02/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
the “traveling environment recognizer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Upon reviewing the specification, the corresponding structure for the traveling environment recognizer is found in [Page 21-22, Lines 17-6] Each of the map locator calculator 12, the front traveling environment recognizer 24, and the driving control unit 25 illustrated in FIG. 1 is implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one processor is configurable, by reading instructions from at least one machine readable non- transitory tangible medium, to perform all or a part of functions of each of the map locator calculator 12, the front traveling environment recognizer 24, and the driving control unit 25. Such a medium may take many forms, including, but not limited to, any type of magnetic medium such as a hard disk, any type of optical medium such as a CD and a DVD, any type of semiconductor memory (i.e., semiconductor circuit) such as a volatile 
memory and a non-volatile memory. The volatile memory may include a DRAM and an SRAM, and the nonvolatile memory may include a ROM and an NVRAM. The ASIC is an integrated circuit (IC) customized to perform, and the FPGA is an integrated circuit designed to be configured after manufacturing in order to perform, all or a part of the functions of each of the map locator calculator 12, the front traveling environment recognizer 24, and the driving control unit 25 illustrated in FIG. 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohmura (U.S. Patent 10,322,720).
Regarding Claim 1, Ohmura teaches a vehicle driving assist system comprising (see at least [Column 1, Lines 58-60] “the present invention provides a vehicle control device mounted in a vehicle”):
a storage containing map information on an intersection where at least one intersecting road intersects at grade with a traveling road of an own vehicle (see at least [Column 4, Lines 37-45] “The navigation system 25 internally stores map information, and is capable of providing the map information to the ECU 10. The ECU 10 is configured, based on the map information and the current vehicle position information of the vehicle 1, to identify roads, intersections, traffic signals, buildings, and the like which exist around the vehicle 1 (particularly, forwardly in a traveling direction of the vehicle 1). The map information may be stored in the ECU 10.” And as seen in both FIG 2 and 4. The ECU is able to detect intersecting roads since the data stored in the storage contains such information.)

    PNG
    media_image1.png
    604
    443
    media_image1.png
    Greyscale

Figure 2, Figure 4 is shown further below 
an autonomous sensor configured to detect information on the traveling road positioned in front of the own vehicle (see at least [Column 3, Lines 55-64, and Column 4, Lines 12-13] “As depicted in FIG. 1, the vehicle control system 100 mounted in a vehicle 1 (see FIG. 2) comprises a vehicle control device (ECU) 10, a plurality of sensors, and a plurality of vehicle control subsystems. The plurality of sensors include a vehicle-mounted camera 21 …. the vehicle-mounted camera 21 is configured to take images around the vehicle 1 and output taken image data.”)
a traveling environment recognizer configured to recognize the information on the traveling road detected by the autonomous sensor (see at least [Column 4, Lines 14-16] “The ECU 10 is configured, based on the image data, to determine an object (e.g., a vehicle, a pedestrian, a road or an intersection)”)
and a controller configured to determine, at a predetermined point before reaching the intersection, whether the intersecting road is a blind spot depending on presence or absence of a view-blocking object, on a basis of the information on the traveling road recognized by the traveling environment recognizer (see at least [Column 7 and 9, Lines 27-40 and 46-54] “However, in the imaging range R, a hatched region Rb hidden behind the side wall W becomes a blind area from the vehicle 1. A second vehicle 53 being traveling in a connection region 6 between the side road 4 and the traveling road 2 or being temporality stopping at the connection region 6 is included in this blind area. Thus, the vehicle 1 cannot detect the vehicle 53 being temporality stopping, as an object. As a result, the speed distribution area 40 is not set with respect to the vehicle 53 which is present in the blind area and has not been detected as an object. As used herein, the term “connection region between the connection path and the traveling road” means a vicinity of an end of the connection path on the side of the traveling road…..Subsequently, when a connection path is detected, the ECU 10 (object detection section 11) operates to execute a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1” and Figure 4. The blind spot is detected by the ECU at the connection path based on image information obtained from the sensors.)
and to change, in a case where the intersecting road is determined as being a blind spot, a lateral position shift amount of a course of the own vehicle in a direction away from the intersecting road when the own vehicle passes through the intersection (see at least [Column 7-8, Lines 55-21] and Figure 4 and 5 “Therefore, in this embodiment, as depicted in FIG. 5, when a connection path is detected from image data, map information or the like and even when no object is detect based on the image data although an object possibly exists in the blind area, on an assumption that a virtual object 52 exist in the blind area…. In the example depicted in FIG. 5, the blind area is formed by the side wall W. Alternatively, the blind area may be formed by a parked vehicle, a public construction, a row of trees or the like…. the indirect course R2 for taking a detour without entering the opposite lane while suppressing a decrease in vehicle speed is calculated. Then, in the vehicle 1, control of the vehicle speed and/or steering is executed according to the calculated course.” The intersection is treated as a blind area and thus an appropriate detour is applied on the vehicle as it crosses the intersection which involves a lateral movement as seen in R2.).

    PNG
    media_image2.png
    594
    491
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    614
    471
    media_image3.png
    Greyscale

Figure 4 and 5

Regarding Claim 2, Ohmura teaches all the limitations of Claim 1 as discussed above, Ohmura also teaches wherein the controller is configured to set the lateral position shift amount, depending on a result of determining presence or absence of an oncoming vehicle on a basis of the information on the traveling road (see at least [Column 8, Lines 7-21] “In this embodiment, the presence of an oncoming vehicle in an opposite lane 2b may be also taken into account in the calculation of the course. When an oncoming vehicle in the opposite lane 2b is determined, based on image data taken by the vehicle-mounted camera 21 and measurement data obtained by the millimeter-wave radar 22, to exist at a position forward of the vehicle 1 within a given inter-vehicle distance, the direct course R1 is calculated. On the other hand, when it is determined that there is no oncoming vehicle within the given inter-vehicle distance, the indirect course R2 for taking a detour without entering the opposite lane while suppressing a decrease in vehicle speed is calculated. Then, in the vehicle 1, control of the vehicle speed and/or steering is executed according to the calculated course.”).

Regarding Claim 3, Ohmura teaches all the limitations of Claim 2 as discussed above, Ohmura also teaches wherein the controller is configured to change the lateral position shift amount, depending on a result of determining whether the own vehicle passes the oncoming vehicle within the intersection on a basis of a relative vehicle speed between the own vehicle and the oncoming vehicle (see at least [Column 6-7, Lines 40-6] “In the state depicted in FIG. 2, the vehicle 1 can travel, for example, along a course R1 which is a direct (straight-ahead) course and a course R2 which is an indirect (detour) course. In this embodiment, these courses are calculated depending on the situation. The direct course R1 is set to cut across the constant relative speed lines d, c, c, d of the speed distribution area 40 in this order. Thus, when the vehicle 1 travels on the course R1, the allowable upper limit value V.sub.lim gradually lowers and then gradually rises again. Thus, in one example, the vehicle 1 which is currently traveling at 60 km/h can be controlled such that the vehicle speed thereof is lowered to 40 km/h or less before reaching just beside the vehicle 51, and then increased after passing by the vehicle 51. In this embodiment, the speed calculation section 13 of the ECU 10 is configured to calculate a current vehicle speed of the vehicle 1, and the avoidance control execution section 15 is configured to control the vehicle speed such that it becomes equal to a value according to an amount of depression of an accelerator pedal as long as it falls within an upper limit defined by the allowable upper limit value on the course R1. The indirect course R2 means a course passing outside the constant relative speed line d in the speed distribution area 40. Thus, the vehicle 1 is allowed to travel at a relative speed of 60 km/h or more. Therefore, in one example, the vehicle 1 which is currently traveling at 60 km/h can be controlled to pass by the vehicle 51 without lowering the vehicle speed. In this embodiment, the speed calculation section 13 of the ECU 10 is configured to calculate the current vehicle speed of the vehicle 1, and the avoidance control execution section 15 is configured to control the vehicle speed of the vehicle 1 such that it becomes equal to a value according to the amount of depression of the accelerator pedal as long as it falls within an upper limit defined by the allowable upper limit value on the course R2. In addition, the avoidance control execution section 15 executes control of the steering direction of the vehicle 1 so that the vehicle 1 travels on the course R2” The control execution will change the shift amount depending on the relative vehicle speed between the two vehicles.)

Regarding Claim 4, 5, and 6, Ohmura teaches all the limitations of Claim 1, 2, and 3, as discussed above, Ohmura also teaches wherein the information on the traveling road includes, information related to at least one of a lane line of the traveling road, a type of the intersection, presence or absence of an oncoming vehicle, or presence or absence of another vehicle on the intersecting road (see at least [Column 9 and 10, Lines 39-45 and 33-36] “Thus, in the example depicted in FIG. 2, the vehicle 51 is detected in the connection region between the side road 4 and the traveling road 2, so that the vehicle 51 is detected as an object without detecting the side road 4 as a connection path. Further, the ECU 10 can operate to detect the presence of the connection path from the map information .... the ECU 10 operates to determine whether or not there is an oncoming vehicle or the like in the opposite lane, in a given distance range forward of the vehicle 1”).

Regarding Claim 7, Ohmura teaches a vehicle driving assist system comprising (see at least [Column 1, Lines 58-60] “the present invention provides a vehicle control device mounted in a vehicle”)
a storage containing map information on an intersection where at least one intersecting road intersects at grade with a traveling road of an own vehicle (see at least [Column 4, Lines 37-45] “The navigation system 25 internally stores map information, and is capable of providing the map information to the ECU 10. The ECU 10 is configured, based on the map information and the current vehicle position information of the vehicle 1, to identify roads, intersections, traffic signals, buildings, and the like which exist around the vehicle 1 (particularly, forwardly in a traveling direction of the vehicle 1). The map information may be stored in the ECU 10.” And as seen in both FIG 2 and 4. The ECU is able to detect intersecting roads since the data stored in the storage contains such information.)
an autonomous sensor configured to detect information on the traveling road positioned in front of the own vehicle (see at least [Column 3, Lines 55-64, and Column 4, Lines 12-13] “As depicted in FIG. 1, the vehicle control system 100 mounted in a vehicle 1 (see FIG. 2) comprises a vehicle control device (ECU) 10, a plurality of sensors, and a plurality of vehicle control subsystems. The plurality of sensors include a vehicle-mounted camera 21 …. the vehicle-mounted camera 21 is configured to take images around the vehicle 1 and output taken image data.”)
and circuitry configured to recognize the information on the traveling road detected by the autonomous sensor, determine, at a predetermined point before reaching the intersection, whether the intersecting road is a blind spot depending on presence or absence of a view- blocking object, on a basis of the recognized information on the traveling road (see at least [Column 3-4 and 9, Lines 65-11 and 46-54] “The ECU 10 is composed of a computer which comprises a CPU, a memory for storing various programs, and an input/output device, etc. The ECU 10 is configured to be capable of, based on signals received from the plurality of sensors, outputting request signals, respectively, to the engine control system 31, the brake control system 32 and the steering control system 33 so as to appropriately operate corresponding ones of an engine system, a brake system and a steering system. The ECU 10 functionally comprises an object detection section 11, a speed distribution area setting section 12, a speed calculation section 13, a course calculation section 14, and an avoidance control execution section 15 .... Subsequently, when a connection path is detected, the ECU 10 (object detection section 11) operates to execute a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1”)
and change, in a case where the intersecting road is determined as being a blind spot, a lateral position shift amount of a course of the own vehicle in a direction away from the intersecting road when the own vehicle passes through the intersection. (see at least [Column 7-8, Lines 55-21] and Figure 4 and 5 “Therefore, in this embodiment, as depicted in FIG. 5, when a connection path is detected from image data, map information or the like and even when no object is detect based on the image data although an object possibly exists in the blind area, on an assumption that a virtual object 52 exist in the blind area…. In the example depicted in FIG. 5, the blind area is formed by the side wall W. Alternatively, the blind area may be formed by a parked vehicle, a public construction, a row of trees or the like…. the indirect course R2 for taking a detour without entering the opposite lane while suppressing a decrease in vehicle speed is calculated. Then, in the vehicle 1, control of the vehicle speed and/or steering is executed according to the calculated course.” The intersection is treated as a blind area and thus an appropriate detour is applied on the vehicle as it crosses the intersection which involves a lateral movement as seen in R2.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Nagata (WO 2013021489 A1) Driving Assistance Device
Towards Predictive Driving through Blind Intersections, IEEE (Year: 2018)
Silver (US 20190082377 AI) Vehicle to Everything
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOISES GASCA ALVA JR whose telephone number is
(571)272-3752. The examiner can normally be reached Monday-Friday 6:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOISES GASCA ALVA/Examiner, Art Unit 4187         

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667